Exhibit 10.2
AMENDMENT NO. 1 TO THE
HEALTHMARKETS, INC.
NONQUALIFIED STOCK OPTION AGREEMENT
     This FIRST AMENDMENT (the “Amendment”) to the Nonqualified Stock Option
Agreement effective as of June 26, 2006 (the “Effective Time”) between
HealthMarkets, Inc. (the “Company”) and William J. Gedwed (“Optionee”) (the
“Agreement”), is hereby adopted effective June 1, 2008, pursuant to Section 16
of the Agreement. Words and phrases used herein with initial capital letters
that are not defined herein shall have the meaning provided in the Agreement.
WITNESSETH:
          WHEREAS, the Company and Optionee are parties to a Transition Services
Agreement dated June 1, 2008 (the “Transition Services Agreement”);
          WHEREAS, the Company and Optionee are parties to a Stockholders
Agreement dated April 5, 2006; and
          NOW THEREFORE, the Agreement is amended as follows:
I.
     Sections 1(m) and (o) are hereby amended in their entirety to read as
follows:
          (m) “Termination for Cause” means the termination by the Company of
Optionee’s service as a Director (as such term is defined in the Transition
Services Agreement (a “Director”)) as a result of (i) the commission by Optionee
of an act of gross negligence, willful misconduct, fraud, embezzlement,
misappropriation or breach of fiduciary duty against the Company or any of its
affiliates or Subsidiaries, or the conviction of Optionee by a court of
competent jurisdiction of, or a plea of guilty or nolo contendere to, any felony
or any crime involving moral turpitude or any crime which reasonably could
affect the reputation of the Company or Optionee’s ability to perform the duties
required as a Director, (ii) the commission by Optionee of a material breach of
any of the covenants in his Transition Services Agreement with the Company or
any Subsidiary or the Stockholders Agreement, which breach has not been remedied
within 30 days of the delivery to Optionee by the Board of written notice of the
facts constituting the breach, and which breach if not cured, would have a
material adverse effect on the Company, or (iii) the habitual and willful
neglect by Optionee of any obligations under his Transition Services Agreement,
including his obligations to the Company as a Director.
          (o) “Termination Without Cause” means the termination by the Company
of Optionee’s service as a Director for any reason other than a Termination for
Cause (other than by reason of Optionee’s death).
II.
     Section 4 is hereby amended in its entirety to read as follows:

 



--------------------------------------------------------------------------------



 



     4. Right to Exercise. Unless terminated as hereinafter provided, the
Options shall become exercisable only as follows:
     (a) The Options shall become exercisable with respect to 20% of the
Time-Based Tranche (13,907 shares) on each of the first five anniversaries of
the Effective Time if Optionee remains in the continuous service of the Company
as a Director as of each such date.
     (b) Optionee may earn the right to exercise the option to purchase (i) 25%
of the Performance-Based Tranche (17,383 shares) on the first anniversary of the
Effective Time, (ii) 25% of the Performance-Based Tranche (17,383 shares) on the
second anniversary of the Effective Time, (iii) 17% of the Performance-Based
Tranche (11,821 shares) on the third anniversary of the Effective Time, (iv) 17%
of the Performance-Based Tranche (11,821 shares) on the fourth anniversary of
the Effective Time and (v) the remaining 16% of the Performance-Based Tranche
(11,125 shares) on the fifth anniversary of the Effective Time, provided,
however, that (A) as of each such date Optionee shall have remained in the
continuous service of the Company as a Director and (B) the Company shall have
achieved certain specified performance targets (including, without limitation,
EBIT, net income and revenue growth) set by the Compensation Committee after
consultation in good faith with the Chief Executive Officer of the Company for
such year. Any shares included in the Performance-Based Tranche as to which
Optionee does not earn the right to exercise the related Option Shares shall
thereupon expire and terminate.
     (c) The Options shall become exercisable with respect to (i) 25% of the
Tranche C Option Shares (17,384 shares) on the first anniversary of the
Effective Time, (ii) 25% of the Tranche C Option Shares (17,384 shares) on the
second anniversary of the Effective Time, (iii) 17% of the Tranche C Option
Shares (11,821 shares) on the third anniversary of the Effective Time, (iv) 17%
of the Tranche C Option Shares (11,821 shares) on the fourth anniversary of the
Effective Time and (v) the remaining 16% of the Tranche C Option Shares (11,125
shares) on the fifth anniversary of the Effective Time, provided however, that
as of each such date Optionee remains in the continuous service of the Company
as a Director.
     (d) Notwithstanding anything in Section 4(a), 4(b) or 4(c) hereof to the
contrary, provided that Optionee has executed and not revoked the Release (as
such term is defined in the Transition Services Agreement), any period of time
that elapses from the date of Optionee’s resignation of employment until
June 26, 2008 shall be deemed to constitute “continuous service” for purposes of
Sections 4(a), 4(b) and 4(c).
     (e) Notwithstanding the foregoing, the Options granted hereby shall become
immediately exercisable with respect to all of the Option Shares upon the
occurrence of a Change of Control, provided that Optionee remains in the
continuous service of the Company as a Director until the date of the
consummation of such Change of Control.
     (f) Notwithstanding anything in this Agreement to the contrary, to the
extent Optionee has executed and not revoked the Release (as such term is
defined in the

2



--------------------------------------------------------------------------------



 



Transition Services Agreement) and Optionee’s service with the Company as a
Director terminates for any reason, prior to June 26, 2008, the Options shall be
exercisable with respect to a number of Option Shares equal to the sum of:

  (i)   the total number of Option Shares that became exercisable pursuant to
Sections 4(a), 4(b) and 4(c) hereof as of the date of Optionee’s termination of
service as a Director; and     (ii)   the number of Option Shares that would
have become exercisable under the provisions of Sections 4(a), 4(b) and 4(c)
hereof if Optionee served as a Director until June 26, 2008; provided, however,
that the number of Option Shares that would have become exercisable under the
provisions of Section 4(b) (with respect to the Performance-Based Tranche) if
Optionee had remained in the service of the Company as a Director until the
first anniversary of the date of such termination of service or the date of such
failure to nominate or elect will not become exercisable under this
Section 4(f)(ii) if it is apparent, in the reasonable judgment of the Company,
that the Company will miss the performance targets for the fiscal year in which
the termination of service or failure to nominate or elect occurs.

     All other Options that remain unvested following the application of this
Section 4(f) shall terminate.
     (g) Notwithstanding anything in this Agreement to the contrary, after
June 26, 2008, if Optionee’s service as a Director terminates due to a
Termination Without Cause by the Company or Optionee is not nominated or elected
as a Director at any annual meeting of stockholders of the Company held after
June 26, 2008, the Options shall be exercisable with respect to a number of
Option Shares equal to the sum of:

  (i)   the total number of Option Shares that became exercisable pursuant to
Sections 4(a), 4(b) and 4(c) hereof as of the date of Optionee’s termination of
service as a Director or the date by which Optionee is not nominated as a
Director; and     (ii)   the number of Option Shares that would have become
exercisable under the provisions of Sections 4(a), 4(b) and 4(c) hereof if
Optionee had remained in the service of the Company as a Director until the
first anniversary of the date of: (A) Optionee’s termination of service as a
Director due to a Termination Without Cause by the Company (B) the annual
meeting of stockholders of the Company in which Optionee was not nominated or
elected as a Director; provided, however, that the number of Option Shares that
would have become exercisable under the provisions of Section 4(b) (with respect
to the Performance-Based Tranche) if Optionee had remained in the service of the
Company until the first anniversary of the date of such termination of service
or the date of such annual meeting will not become exercisable under this
Section 4(g)(ii) if it is apparent, in the reasonable judgment of the Company,
that

3



--------------------------------------------------------------------------------



 



      the Company will miss the performance targets for the fiscal year in which
the termination of service or failure to nominate occurs.

     All other Options that remain unvested following the application of this
Section 4(g) shall terminate.
     (h) Optionee shall be entitled to the privileges of ownership with respect
to Option Shares purchased and delivered to Optionee upon the exercise of all or
part of the Options.
III.
          Section 7 is hereby amended in its entirety to read as follows:
     7. Termination of Agreement. The Agreement and the Options granted hereby
shall terminate automatically and without further notice on the earliest of the
following dates:
     (a) following Optionee’s termination of service as a Director for any
reason other than Termination for Cause or following the date that Optionee is
not nominated or elected as Director, the earlier of: (i) one (1) year following
Optionee’s date of termination as a Director or (ii) the remaining term of the
Option; provided, however, that it shall be a condition to the exercise of the
Options in the event of Optionee’s death that the Person exercising the Options
shall (x) have agreed in a form satisfactory to the Company to be bound by the
provisions of this Agreement and the Stockholders Agreement and (y) comply with
all regulations and the requirements of any regulatory authority having control
of, or supervision over, the issuance of the shares of Class A-1 Common Stock
and in connection therewith shall execute any documents which the Board shall in
its sole discretion deem necessary or advisable;
     (b) the date Optionee’s services as a Director terminates due to a
Termination for Cause; or
     (c) Ten (10) years from the Effective Time.
     Except as expressly amended hereby, the provisions of the Agreement will
remain in full force and effect.
[Signature page follows.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment to be duly
executed this the 25th day of June, 2008.

            HealthMarkets, Inc.
      By:           Name:           Title:                           William J.
Gedwed   

5